FILED
                           NOT FOR PUBLICATION
                                                                             AUG 31 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IN RE: AMERICAN APPAREL, INC.,                   No.   15-56258
2014 Derivative Shareholder Litigation,
                                                 D.C. No. 2:14-cv-05230-MWF
PETER KRAVITZ, as Trustee for and on
behalf of AAI Litigation Trust,
                                                 MEMORANDUM*
              Plaintiff-Appellant,

 v.

DOV CHARNEY, ET AL.,

              Defendants-Appellees.



                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted August 29, 2017**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW and BYBEE, Circuit Judges, and ILLSTON,*** District
Judge.

      Litigation Trustee Peter Kravitz appeals the district court’s order of

dismissal under Federal Rule of Civil Procedure 41(b) for failure to prosecute or

comply with a court order. The district court did not abuse its discretion in

dismissing the case under Rule 41(b). See Yourish v. Cal. Amplifier, 191 F.3d 983

(9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258 (9th Cir. 1992). On this record,

the relevant factors weigh in favor of dismissal and the district court was not

required to issue a clear warning or attempt less drastic alternatives before

dismissing the action without prejudice.

      AFFIRMED.




      ***
            The Honorable Susan Illston, United States District Judge for the
Northern District of California, sitting by designation.
                                           2